         Case 2:18-cr-00355-JAD-VCF Document 63 Filed 09/03/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00355-JAD-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.                                                ECF No. 62
 6
     JOHN LIMON,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED
11   that the sentencing hearing currently scheduled for Tuesday, September 7, 2021 at
12   10:00 a.m., be vacated and continued to December 21, 2021, at 10:00 a.m.
13
            DATED this 2nd day of September, 2021.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
